Citation Nr: 0727837	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  04-02 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to December 
1953.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 rating decision of the Buffalo, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO) -- which determined that new and material evidence had 
not bee submitted to reopen a previously denied claim for 
service connection for a left foot disorder.  The RO also 
denied an increased (compensable) rating for hearing loss and 
claims for service connection for tinnitus and a left ankle 
disorder.

The Board already issued a decision in August 2006 denying 
those other claims, but had to remand the claim concerning 
the left foot disorder to the Appeals Management Center (AMC) 
because the veteran had not received the type of Veterans 
Claims Assistance Act (VCAA) notice required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  He has since received this 
additional notice, and the AMC has continued to deny his 
claim and returned the case to the Board for further 
appellate consideration.

In a November 2006 statement, the veteran again alleged that 
his hearing loss is more severe than contemplated by his 
current (noncompensable, meaning 0 percent) rating.  Having 
already adjudicated this claim in August 2006, he must file 
another claim at the RO to receive further consideration of 
whether he is entitled to a higher rating for this condition.  
And only if the RO denies his claim, and he timely appeals, 
would the Board then have jurisdiction to consider this issue 
again.  See 38 C.F.R. § 20.200 (2006).




FINDINGS OF FACT

1.  Service connection for a left foot condition was denied 
in a December 1991 rating decision.  The veteran was notified 
of that decision and apprised of his procedural and appellate 
rights, and he did not file a notice of disagreement (NOD) 
within one year, in response, to initiate a timely appeal.

2.  The evidence added to the record since December 1991 
concerning this left foot condition is merely cumulative of 
the evidence already of record and does not raise a 
reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The RO's December 1991 decision denying the veteran's 
claim for service connection for a left foot condition is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2006).

2. New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.



Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  With 
the exception of providing a VA examination, these notice and 
assistance requirements also apply to a petition to reopen a 
previously denied claim.  38 C.F.R. § 3.159(c) (2006).

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  As 
already alluded to, the Board remanded this case in August 
2006 to ensure the veteran had received the necessary VCAA 
notice - including as it specifically concerns a petition to 
reopen a previously denied, unappealed, claim on the basis of 
new and material evidence.  See again Kent v. Nicholson, 20 
Vet. App. 1 (2006).  And by virtue of an August 2006 AMC 
letter notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  This letter also specifically informed 
him of the need to submit any evidence he may have 
and indicated, as well, to comply with Kent, the specific 
reason his claim was previously denied.  So he, in turn, was 
advised of the specific type of evidence needed to reopen his 
claim (i.e., what type of evidence would be considered both 
new and material), and of the type of evidence needed to 
establish his underlying entitlement if his claim was 
reopened.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.

Moreover, the evidence associated with his claims file for 
consideration includes his service medical records, service 
personnel records, VA treatment records through April 2004, 
the reports of his VA compensation examinations, and the 
transcript of his hearing.

The Board is aware that some of the veteran's service medical 
and personnel records obtained by the RO are partially 
damaged.  A November 2005 correspondence from his service 
department indicates his records were "fire related" 
(meaning damaged, and perhaps partially destroyed, in a 1973 
fire at the National Personnel Records Center (NPRC), a 
military records repository in St. Louis, Missouri).

Based upon the veteran's June 2004 hearing testimony, the RO 
conducted an additional inquiry in September 2005 to obtain 
clinical records or sick /morning reports pertaining to the 
time and place he specified as to when his claimed left foot 
injury occurred.  A negative response was received in 
November 2005.  Given the RO's efforts, and the absence of 
additional information or documentation from the veteran, the 
Board is satisfied that all necessary efforts have been made 
to obtain his service medical records.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (VA has a heightened 
obligation to explain findings and carefully consider the 
benefit-of-the-doubt rule where government records are 
presumed destroyed).  He has not identified any additional 
evidence that needs to be obtained.  See Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board finds that 
the duty to assist has been met.

The Board also has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  



Here, as mentioned, the veteran did not receive fully-
compliant VCAA notice before the initial adjudication of his 
claim.  Rather, it was not until the AMC sent him the 
additional letter in August 2006 (as directed in the Board's 
remand) that he received this requisite notice - including, 
especially, to comply with the holding in Kent.  In response, 
he returned a letter in November 2006 indicating he had no 
further evidence to submit.  And the AMC then readjudicated 
his petition to reopen his claim in the May 2007 supplemental 
statement of the case (SSOC).  See, e.g., Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (indicating that, 
even in situations where the VCAA notice was not sent until 
after the initial adjudication of the claim, the issuance of 
a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or SSOC, is sufficient to cure the timing defect).  
These measures effectively remedy any error in the content or 
timing of the VCAA notice.  Accordingly, the Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of his claim at this time.  See 
Mayfield III, supra; see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Law and Analysis

As mentioned, the veteran's initial claim for service 
connection for a left foot condition was denied in a December 
1991 RO rating decision.  He was notified of that decision in 
January 1992 and apprised of his procedural and appellate 
rights, in the event he elected to appeal.  But he did not 
appeal that decision, so it became final and binding on him 
based on the evidence then of record.  See U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1103.  This, in turn, means there 
must be new and material evidence since that decision to 
reopen his claim and warrant further consideration of it on a 
de novo basis.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).



The regulation defining what constitutes new and material 
evidence was amended effective August 29, 2001.  See 38 
C.F.R. § 3.156.  Since the veteran's petition to reopen his 
claim was received in September 2002, after this delimiting 
date, the amended version of 38 C.F.R. §3.156(a), providing 
the revised definition of new and material evidence, applies 
in his current appeal.

Under the amended version of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also, Evans v. Brown, 9 Vet. App. 273, 
284 (1996).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When the veteran's claim was denied in December 1991 the 
record showed he then currently had gout and that he had 
previously sustained an injury to the malleolus of his left 
ankle in November 1952 (i.e., while in the military).  
However, the record contained no evidence of a disease or 
injury to his left foot in service and no evidence of a 
relationship between a current left foot condition and his 
service.

The evidence added to the record since December 1991 
concerning the veteran's left foot consists primarily of VA 
clinic records dated from January 1995 to April 2004.  These 
records show various diagnoses such as gout, peripheral 
neuropathy, chronic edema and pain.  This evidence is not new 
because it is merely cumulative of evidence that was already 
of record and previously considered.  That is to say, 
it shows he has problems with his feet, as did the evidence 
of record prior to the RO's December 1991 decision.  See 
Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing the veteran's current condition, 
treatment, etc., are not material to issue of service 
connection and are not sufficient to reopen claim for service 
connection based on new and material evidence.).

This additional evidence also is not material because it does 
not suggest that any current left foot disorder - regardless 
of the specific diagnosis, is attributable to the veteran's 
military service, including any injury he may have sustained.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  So this additional evidence does not 
raise a reasonable possibility of substantiating his claim.  
38 C.F.R. § 3.156(a).

In addition to these medical records, the Board has also 
obtained partial copies of the veteran's service personnel 
records.  These records were not on file at the time of the 
prior decision in 1991, so they are new.  But even so, these 
records do not relate to an unestablished fact necessary to 
substantiate the veteran's claim.  These records merely show 
he was stationed in California at the time of his claimed 
bowling injury.  But his claimed bowling injury in service is 
already fixed to a date and location by his service medical 
records that were in his claims file at the time of the prior 
final denial in December 1991, and therefore considered in 
that initial adjudication.  Those records already on file 
show the injury occurred on the Wednesday prior to November 
3, 1952, and that he was treated at the 8602 AAU Field 
Station in California.  So these facts are already 
established and subsequent evidence of this, indicating the 
very same thing, is merely cumulative and redundant.  The 
personnel records do not yield any other evidence that could 
raise a reasonable possibility of substantiating the 
veteran's claim.

The arguments the veteran has made in his additional 
statements in 1991, including his June 2004 hearing 
testimony, also are not new because he is merely reiterating 
the same allegations he made prior to the RO denying his 
claim in December 1991.  Cf. Bostain v. West, 11 Vet. App. 
124 (1998) (lay hearing testimony that is cumulative of 
previous contentions considered by decision maker at time of 
prior final disallowance of the claim is not new evidence).  
See also Reid v. Derwinski, 2 Vet. App. 312 (1992).



In the absence of new and material evidence, the benefit-of-
the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).  And the veteran's claim for service 
connection for a left foot disorder is not reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(a), 20.302, 
20.1103.


ORDER

The petition to reopen the claim for service connection for a 
left foot disorder, on the basis of new and material 
evidence, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


